As filed with the Securities and Exchange Commission on March 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. ActivePassive Large Cap Growth Fund Schedule of Investments January 31, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 45.75% Accommodation & Food Services - 0.71% Marriott International Inc. $ Arts, Entertainment & Recreation - 1.42% The Walt DisneyCo. Finance & Insurance - 7.05% T. Rowe Price Group,Inc. The Charles Schwab Corp. SunTrust Banks, Inc. Wells Fargo &Co. Information - 3.09% GoogleInc. (a) Intuit Inc. (a) Manufacturing - 19.07% AppleInc. (a) ARM Holdings PLC - ADR (b) BorgWarner,Inc. (a) Cameron International Corp. (a) CaterpillarInc. Deere & Co. Emerson Electric Co. Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Johnson Controls,Inc. LVMH Moet Hennessy Lou Vuitton SA - ADR (b) PACCARInc. Precision Castparts Corp. QUALCOMMInc. Teva Pharmaceutical Industries Ltd. - ADR (b) Mining - 4.18% Core Laboratories N.V. (b) Vale SA - ADR (b) Weatherford International Ltd. (a)(b) Professional, Scientific & Technical Services - 3.66% priceline.com, Inc. (a) Salesforce.com, Inc. (a) Retail Trade - 2.14% Amazon.com,Inc. (a) Transportation & Warehousing - 4.43% C.H. Robinson Worldwide, Inc. Expeditors International of Washington,Inc. Union PacificCorp. TOTAL COMMON STOCKS (Cost $9,880,679) $ Fair Shares Value EXCHANGE-TRADED FUNDS - 50.88% Vanguard Growth ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $11,953,957) SHORT-TERM INVESTMENTS - 2.49% Investment Companies - 2.49% Fidelity Institutional Money Market Portfolio - Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $724,487) Total Investments(Cost $22,559,123) - 99.12% Other Assets in Excess of Liabilities - 0.88% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at January 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of January 31, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Equity Securities Accommodation & Food Services $ $
